GARDEN, JUDGE:
The claimant seeks to recover $2,500.00 for damage sustained to his home and 1977 Ford automobile caused by dust from *281a section of W.Va. Route 7 in Wyoming County, near Oceana, West Virginia. Claimant’s house is located 35-40 feet off the highway. Heavy traffic and winter weather caused a section of the highway of approximately 65-70 yards in front of claimant’s home to deteriorate. In the early spring and summer of 1978, the respondent dug out the existing blacktop pavement and replaced it with heavy rock and crusher run rock. This was covered by a mixture of gravel and tar. After this process was completed, the entire section was blacktopped. The application of crusher run rock to the road surface created the heavy dust condition which caused damage to the claimant’s house and automobile.
Although numerous complaints were made to the respondent, no action was taken to alleviate the dust problem during construction.
The claimant’s frame house had to be repainted, and the paint finish was damaged on his automobile, which he sold at a reduced price because of the damage. Based upon estimates of the damage, the Court makes an award to the claimant in the amount of $1,350.00.
Award of $1,350.00.